Citation Nr: 0609014	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-34 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
bilateral hearing loss and tinnitus.  The veteran had a 
Decision Review Officer hearing on January 20, 2005.


FINDINGS OF FACT

1. The veteran's bilateral hearing loss was not present 
during service or for years thereafter and the preponderance 
of the evidence is against a causal link between his hearing 
loss and any remote incident of service, to include acoustic 
trauma.

2. The veteran's tinnitus was not present during service or 
for years thereafter and the preponderance of the evidence is 
against a causal link between his tinnitus and any remote 
incident of service, to include acoustic trauma.


CONCLUSIONS OF LAW

1. The veteran's hearing loss was not incurred in or 
aggravated by active service, nor may sensorineural hearing 
loss be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 and 3.385 (2005).

2. The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by a letter 
sent to the veteran in April 2003.  That letter advised the 
veteran of the information necessary to substantiate his 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The veteran was further informed of the type of evidence 
required to demonstrate his claim and to produce such 
evidence in the August 2003 Rating Decision, September 2004 
Statement of the Case and May 2005 Supplemental Statement of 
the Case.  The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran indicated at 
the Decision Review Officer (DRO) hearing in January 2005 
that he may have undergone physical examinations for 
employment.  He stated during the hearing that one employer 
still exists.  The veteran was informed at the hearing that 
he should contact that employer so that any records still 
extant could be obtained.  The veteran's representative 
agreed to attempt this.  The veteran has yet to provide 
either the records or contact information and authorization 
to allow VA to acquire those records.  VA cannot assist the 
veteran further without his cooperation. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  38 C.F.R. § 3.159(c)(4).

Here, the veteran was afforded medical examination in August 
2003 to obtain an opinion as to whether his bilateral hearing 
loss and tinnitus can be directly attributed to service.   
Further examination or opinion is not needed on the hearing 
loss and tinnitus claims because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's military service.  Cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004) ("Because 
some evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim for service 
connection and because a postservice medical examination 
could not provide evidence of such past events, a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease.").  This is discussed in more detail below.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.

II. Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by the veteran or on his behalf. See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claim. The veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein. See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran is entitled to compensation (service connection) 
for disability resulting from a disease contracted or an 
injury suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
The service medical records lack mention of acoustic trauma, 
ear disease, hearing loss or tinnitus.  The veteran's 
physical examination at separation reports his ears as 
normal, with bilateral hearing scores of 30 out of 30 
conversational speech and 15 out of 15 whispered voice.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
(to include sensorineural hearing loss) become manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
veteran's hearing loss is sensorineural and would qualify 
under the provision; however hearing loss was not shown 
during service or within the first post-service year.  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The 
veteran's report of hearing loss during service during or 
shortly after service is insufficient to posit credible 
evidence of a hearing loss disability at that time, as 
hearing loss is possible under the regulation without 
establishing a hearing loss disability.  The regulation 
requires auditory examination to establish such evidence.  
None of the evidence produced shows a hearing loss disability 
(as defined in 38 C.F.R. § 3.385 and discussed below) via 
competent evidence within one year of the veteran's 
termination of service.  Tinnitus does not fall within the 
scope of 38 C.F.R. § 3.309, and hence cannot benefit from the 
statutory presumption.  

When a chronic disease is not present during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology. This provision does 
not relieve the requirement that there be some evidence of a 
nexus to service. If service connection is established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  To establish 
entitlement to service connection, there must be: (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss. Hensley v. Brown, 5 
Vet. App. 155, 157 (1993). The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss disability can be service connected. 
Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The VA 
examination of August 2003 documents the fact that the 
veteran does have hearing loss disability as defined by 
38 C.F.R. § 3.385.  This is the earliest objective evidence 
of hearing loss.  The August 2003 examiner also recorded the 
veteran's history of first experiencing tinnitus during small 
arms training with the Coast Guard.  The tinnitus "went away 
for a few years then re appeared [sic] later in life."  The 
tinnitus has become "bilateral and constant now."  The 
examiner concluded that the veteran does indeed suffer from 
tinnitus at this time.

While the evidence of record includes diagnoses of hearing 
loss and tinnitus from August 2003, evidence of inservice 
incurrence is less clear.  As noted above, the service 
medical records do not show hearing loss or tinnitus during 
service or at separation.  While the veteran contends his 
hearing loss began during service, the veteran's service 
medical records do not show noise exposure.  Satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
such if the evidence is consistent with the circumstances, 
conditions or hardships of such service even though there is 
no official record of such incurrence or aggravation.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The veteran 
served on board ships during World War II, but he expressly 
denied service in combat at the DRO hearing in January 2005.  
The scant descriptions of the veteran's inservice duties do 
not provide adequate corroboration.  While the Board 
recognizes the difficulty of finding evidence of noise 
exposure sixty years post service, it is nonetheless required 
to establish an essential element of service connection.  

Even assuming arguendo that the veteran did indeed suffer 
acoustic trauma from noise exposure during service, the 
evidence of record does not support a finding that the 
veteran's current hearing loss or tinnitus is related to 
service.  The only medical evidence on record in this regard 
is the opinion of the VA examiner from August 2003.  The 
examiner states that a relationship between service and 
current hearing loss "is less likely than not."  The 
examiner also states that a relationship between service and 
tinnitus is "less likely than not."  The file contains no 
medical evidence linking current hearing loss or tinnitus to 
service.  In the absence of medical evidence to the contrary, 
the Board finds that the preponderance of the evidence is 
against a nexus between the veteran's claimed noise exposure 
and his current hearing loss and tinnitus.

In short, the Board finds that hearing loss and tinnitus were 
not shown during service or for many years thereafter, and 
that there is no competent medical evidence of record 
relating either condition to service.  As such, the benefit-
of-the-doubt rule does not apply, and the claims for service 
connection for bilateral hearing loss and tinnitus must be 
denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


